DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-15 are drawn to an apparatus, a method, and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites functions to predict, based on subject information and a prediction model of a disease onset risk, time course of the disease onset risk in relation to a subject; and present, based on the time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure.
Independent claim 14 recites predicting, based on subject information and a prediction model of a disease onset risk, a time course of the disease onset risk in relation to a subject; and presenting, based on the time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure.
Independent claim 15 recites an receive an instruction from a user; predict, based on subject information and a prediction model of a disease onset risk, a time course of the disease onset risk in relation to a subject based on the instruction from the user; and present, based on the time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention provides for to “calculate and present the next examination period of a patient” (see: specification page 1, lines 21-23) presented by a problem that arises when “none of the methods are able to evaluate the time variation of the validity of the examination or the time variation of the magnitude of the risk. Therefore, the next desirable examination period cannot be determined in consideration of those time variations” (see: specification page 1, line 25, through page 2, line 3). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they “assume[] a case in which, when there is an instruction from a medical record reviewer (a medical professional such as a doctor, hereinafter referred to simply as a user) to present a recommended period on the electronic medical record system 1, the recommended period presentation processing is executed, and the recommended period is presented to the user. It should be noted that the recommended period is not limited to being presented to the medical professional, but may also be presented to the subject” (see: specification page 7, lines 12-21). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “medical information processing apparatus comprising processing circuitry configured to” (claim 1), “electronic medical record system comprising: a display; a reception circuitry configured to…a prediction circuitry configured to…a presentation circuitry configured to” (claim 15), are additional elements that are recited at a high level of generality (e.g., the “medical information processing apparatus comprising processing circuitry” is employed in the invention through no more than a statement that it is “configured to” perform the claimed functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-13, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010/0294545 to Miyamoto Takanori.

As per claim 1, Miyamoto Takanori teaches a medical information processing apparatus comprising processing circuitry configured to (see: Miyamoto Takanori, paragraph 23, is met by processor): 
predict, based on subject information and a prediction model of a disease onset risk (see: Miyamoto Takanori, paragraph 9, is met by survey result data indicating whether or not the subject falls under a risk factor, a current measurement value acquired using the measurement unit and a currant input value), time course of the disease onset risk in relation to a subject (see: Miyamoto Takanori, paragraph 10-11 and 33, is met by a calculated high risk, and risk factor groups for specific diseases, where weights applicable to each risk factors about the said subject are applied in consideration of the appropriateness of the risk factor group indicating and earlier or later time); and 
present, based on the time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure (see: Miyamoto Takanori, description, and paragraph 9, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened).

As per claim 8, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein the processing circuitry predicts, based on a prediction model of a progression risk in relation to a progression rate of a disease, time course of the progression risk in relation to the subject, and presents the time course of the progression risk (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 9, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein the processing circuitry predicts, based on a prediction model of an additional disease risk indicating a risk of developing a disease due to the examination or the medical procedure, a time course of the additional disease risk in relation to the subject, and presents the time course of the additional disease risk (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 10, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein the processing circuitry predicts, based on a prediction model of each of a plurality of disease onset risks, a plurality of time courses of each of the plurality of disease onset risks in relation to the subject, and presents the plurality of time courses of each of the plurality of disease onset risks (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 11, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 10, and further teaches:
wherein the processing circuitry presents, as a comprehensive recommended period, a region in which each transition period based on time courses of each of the plurality of disease onset risks overlaps (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

Claims 14-15 repeat the subject matter of claim 1, which has been shown to be fully disclosed by the teachings of Miyamoto Takanori as rejected above; as such, they rejected here for the same reasons, which are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/0294545 to Miyamoto Takanori in view of U.S. Patent Application Publication 2005/0015002 to Dixon.

As per claim 2, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, Miyamoto Takanori fails to specifically teach:
wherein the processing circuitry presents a non-recommended period that is inappropriate for arranging the next examination or medical procedure.
	However, Dixon teaches a more preferable time period within a larger time period (see: Dixon, paragraph 43 and 46).
	It would have been obvious at the time the invention was filed to modify the display of a recommended next medical examination time as taught by Miyamoto Takanori to include a more preferable time period within a larger time period as taught by Dixon with the motivation of providing a more preferable time period during which the patient is advised to obtain a gait analysis (see: Dixon, paragraph 46).

As per claim 3, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 2, and further teach:
wherein the processing circuitry presents a period earlier than the recommended period as the non-recommended period.
	However, Dixon teaches a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months (see: Dixon, paragraph 43 and 46).
	It would have been obvious at the time the invention was filed to modify the display of a recommended next medical examination time as taught by Miyamoto Takanori to include a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months as taught by Dixon with the motivation of providing a more preferable time period during which the patient is advised to obtain a gait analysis (see: Dixon, paragraph 46).

As per claim 4, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 2, and further teach:
wherein the processing circuitry presents a period later than the recommended period as the non-recommended period.
	However, Dixon teaches a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months (see: Dixon, paragraph 43 and 46).
	It would have been obvious at the time the invention was filed to modify the display of a recommended next medical examination time as taught by Miyamoto Takanori to include a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months as taught by Dixon with the motivation of providing a more preferable time period during which the patient is advised to obtain a gait analysis (see: Dixon, paragraph 46).

As per claim 5, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 2, and further teach:
wherein the processing circuitry presents, as the non-recommended period, a period from a last examination or medical procedure to a point in time where a difference value coincides with a threshold value, the difference value indicating a difference between a risk prediction value corresponding to the time course and a value set in accordance with a risk reference (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 6, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 2, and further teach:
wherein the processing circuitry presents the non-recommended period as a period from the last examination or medical procedure to a point in time where an increase rate of a disease worsening coincides with a threshold value (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 7, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 2, and further teach:
wherein the processing circuitry presents the non-recommended period as a period after a point in time where a risk prediction value corresponding to the time course and a value set in accordance with a risk reference coincide (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 13, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 2, and while Miyamoto Takanori teaches prediction graphs where the horizontal axis represents the further date and time (see: Miyamoto Takanori, paragraph 37) and a calculated risk (see: Miyamoto Takanori, paragraph 10-11 and 33), Miyamoto Takanori and Dixon fail to specifically teach:
wherein the processing circuitry emphasizes at least one of the recommended period or the non-recommended period in a graph in which a first axis indicates an elapsed period from a current point in time, and a second axis indicates the time course of the disease onset risk.
	It would have been obvious at the time the invention was filed to modify the display of a prediction graphs where the horizontal axis represents the further date and time as taught by Miyamoto Takanori to have the vertical axis correspond to a calculated risk as also taught by Miyamoto Takanori with the motivation of using such a graph for scheduling medical devices and staff in medical institutions (see: Miyamoto Takanori, paragraph 37).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/0294545 to Miyamoto Takanori in view of U.S. Patent Application Publication 2005/0228697 to Funahashi.

As per claim 12, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, but fails to specifically teach the following limitations met by Funahashi as cited:
wherein when the recommended period is selected, the processing circuitry presents a reservation screen indicating a reservation list of examinations or medical procedures in the recommended period (see: Funahashi, paragraph 39, 70, 74-75, and 122, is met by examination appointment screen based on an examination list for procedures of various time segments).
It would have been obvious at the time the invention was filed to modify the display of the recommended next medical examination time as taught by Miyamoto Takanori to include an examination appointment screen based on an examination list for procedures of various time segments also taught by Funahashi with the motivation of allowing the doctor as an operator to grasp available dates, times and so on at a glance of the calendar page (see: Funahashi, paragraph 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626